Citation Nr: 1234763	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

3. Entitlement to an initial evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate prior to January 30, 2009. 

4. Entitlement to an initial evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate on or after January 30, 2009. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

During the pendency of the appeal, a rating decision dated in August 2009 increased the Veteran's disability evaluation for residuals of adenocarcinoma of the prostate to 40 percent effective from January 30, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to January 30, 2009, service-connected residuals of adenocarcinoma of the prostate were manifested by urinary frequency of every one to two hours during the day and voiding one time per night and urine leakage constituted by urinary incontinence, stress incontinence, and dribbling, but not requiring the use of absorbent materials.

2.  From January 30, 2009 to May 31, 2011, service-connected residuals of adenocarcinoma of the prostate were manifested by urinary frequency of 30 to 40 minutes during the day and voiding one to two times per night and urine leakage constituted by urinary incontinence, stress incontinence, and dribbling and requiring the use of absorbent materials changed four times per day.

3. From May 31, 2011, service-connected residuals of adenocarcinoma of the prostate were manifested by urinary frequency of every hour during the day and voiding two to three times per night and urine leakage constituted by urinary incontinence, stress incontinence, and dribbling and requiring the use of absorbent materials changed eight times per day.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent have not been met for service-connected residuals of adenocarcinoma of the prostate prior to January 30, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2. The criteria for an initial rating in excess of 40 percent have not been met for service-connected residuals of adenocarcinoma of the prostate from January 30, 2009 to May 31, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).

3. The criteria for an initial rating of 60 percent, but no greater, have been met for service-connected residuals of adenocarcinoma of the prostate from May 31, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to schedule a VA examination, which was performed in May 2011.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2011 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2007, prior to the initial unfavorable AOJ decision issued in September 2007.  

The Board observes that the pre-adjudicatory VCAA notice advised the Veteran of the evidence necessary to establish service connection, of how VA would assist the Veteran in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Thus, the Board concludes that the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim. 
 
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA treatment records, private treatment records, and the reports of August 2007, January 2009, and May 2011 VA examinations were reviewed by both the AOJ and the Board in connection with the adjudication.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board observes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and relevant medical history, and examined the Veteran.  Thereafter, in the reports, they provided the information required to determine the appropriate disability rating under the schedular criteria.  There is nothing to suggest that the examiners documented findings inconsistent with the medical history outlined in the claims file or that were not representative of the severity of the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

In claims for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's service-connected residuals of adenocarcinoma of the prostate is currently rated as 20 percent disabling, prior to January 30, 2009 and 40 percent disabling, from that date forward, under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  He contends that his symptomatology warrants a 60 percent rating for his voiding dysfunction. 

Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  A review of the record shows that the Veteran's primary complaints and symptoms reflect voiding dysfunction.  Blood work shows that the Veteran has kidney values within normal limits, and neither treatment records nor VA examination reports indicate the presence of renal dysfunction.
Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The Board observes that the evidence consistently denies obstructed voiding.

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

Relevant medical evidence consists of three VA examination reports.  At the August 2007 VA examination, the Veteran reported that he experienced some dribbling, occasional urine leakage, stress incontinence, and mild urge incontinence.  He reported that he was not wearing absorbent pads, but that he had to change his underwear one to two times per day.  The examiner documented urinary urgency, weak or intermittent stream, dribbling, stress incontinence, and urinary incontinence.  The Veteran described daytime urinary frequency of every one to two hours and nocturia on average once per night.  He denied straining, hesitancy, dysuria, hematuria, and obstructed voiding as well as recurrent urinary tract infections and urinary tract stones.  He indicated that he felt he emptied his bladder.  The examiner documented dribbling and weak or intermittent stream.  The examiner stated that the effect on daily activities was moderate.

At the January 2009 VA examination, the Veteran reported that he was wearing absorbent pads as the persistent smell and having to change his clothes had become too inconvenient.  He stated that he changed the pad on average four times per day and that he wore a pad at night that would be wet when he awoke.  The Veteran described daytime urinary frequency of every 30 to 40 minutes and nocturia on average two times per night.  He denied straining, hesitancy, dysuria, hematuria, and obstructed voiding, as well as recurrent urinary tract infections and stones.  He indicated that he felt he emptied his bladder.  The examiner documented dribbling and weak or intermittent stream.  The examiner stated that the effect on daily activities was moderate.

At the May 2011 VA examination, the Veteran reported that he was still wearing absorbent pads, which he changed on average eight times per day and that he wore a pad at night that would be wet when he would awoke.  The Veteran described daytime urinary frequency of 60 minutes and nocturia on average two to three times per night.  In addition, the examiner documented continual urine leakage.  The Veteran denied straining, hesitancy, dysuria, obstructed voiding, and hematuria, as well as recurrent urinary tract infections and stones.  The examiner stated that the effect on daily activities was moderate.
   
Based on the above the Board finds that a rating in excess of 20 percent is not warranted prior to January 30, 2009 and that a rating in excess of 40 percent is not warranted from January 30, 2009 to May 31, 2011.  However, the Board determines that the Veteran's symptoms more closely approximate the criteria for a 60 percent rating from May 31, 2011.  

Prior to January 30, 2009, the Veteran did not have urinary frequency of one hour or less during the day or voiding more than once each night.  He had to change his underwear twice per day, but he did not wear absorbent materials.  Absent urinary frequency of at least once per hour during the day or three to four times per night, or the use of absorbent materials needing to be changed at least twice per day, a rating in excess of 20 percent is not warranted.  

From January 30, 2009 to May 31, 2011, the Veteran had urinary frequency of 30 to 40 minutes per hour during the day, but no more than two times per night.  He wore absorbent materials that he changed four times per day.  The 40 percent rating assigned contemplates the daytime voiding frequency of less than one hour and the use and changing of absorbent materials.  A rating in excess of 40 percent is not available for urinary frequency.  While the Veteran's use of absorbent materials warrants consideration of a rating under the criteria for urine leakage, they must require changing greater than four times per day for a rating in excess of 40 percent to be appropriate.  A higher rating is not available for urinary frequency.

As of May 30, 2011, however, the Board finds that a rating of 60 percent, but no greater, is warranted.  In this regard, the Board observes that the Veteran reports changing absorbent materials eight times per day, which supports a 60 percent rating.  A rating in excess of 60 percent is not available for urine leakage.   

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed, the evidence fails to demonstrate that the Veteran has renal dysfunction or obstructed voiding so as to warrant consideration of those rating criteria.  The record fails to reveal any additional functional impairment associated with the Veteran's service-connected residuals of adenocarcinoma of the prostate so as to warrant consideration of alternate rating codes.   

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  Residuals of adenocarcinoma of the prostate are evaluated under voiding dysfunction, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  The Veteran's service-connected residuals of adenocarcinoma of the prostate were manifested by urinary frequency and leakage.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 20 percent, 40 percent, and 60 percent disability ratings as assigned by the RO and the Board.  Evaluations in excess of those assigned are provided for certain manifestations of residuals of adenocarcinoma of the prostate, namely renal dysfunction, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the 20 percent and 40 percent ratings assigned by the RO and the 60 percent assigned by the Board reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record shows that he is gainfully employed.  While the Veteran's service-connected disability has an impact on his work day, nothing suggests that he is unable to perform his duties or not working when scheduled.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

An initial evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate prior to January 30, 2009 is denied. 

An initial evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate from January 30, 2009 to May 31, 2011 is denied. 

An initial evaluation of 60 percent, but no greater, for service-connected residuals of adenocarcinoma of the prostate from May 31, 2011 is granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


